Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 27, 2018

                                          No. 04-18-00189-CV

                           IN RE ASCENSION PROJECT, INC.,
                 AMK II Managing Member LLC, and AV Managing Member, LLC

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On March 26, relators filed a petition for writ of mandamus and an emergency motion for
temporary relief pending mandamus. This court believes a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition for writ of mandamus
in this court no later than April 12, 2018. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

        Relators’ request for temporary relief is GRANTED. The trial court’s March 12, 2018
‘Order” and the trial court’s March 21, 2018 “Order on Defendants/Counter-Plaintiffs,
Ascension Project, Inc., AMK Managing Member, LLC and AV Managing Member, LLC’s
Expedited Motion to Stay and Motion for Reconsideration” are both STAYED pending final
resolution of the petition for writ of mandamus.

           It is so ORDERED on March 27, 2018.
                                                                       PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court


1
  This proceeding arises out of Cause No. 2017-CI-07629, styled David Meaden v. Ascension Commercial Real
Estate, L.P.; et al., pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Angelica
Jimenez presiding.